March 25, 2010 Securities and Exchange Commission treet, NE Washington, DC 20549 Re:BCSB Bancorp, Inc. Form 10-K for Fiscal Year Ended September 30, 2009 Form 10-Q for Fiscal Quarter Ended December 31, 2009 File No. 0-53163 Ladies and Gentlemen: On behalf of BCSB Bancorp, Inc. (the “Company”), this letter is provided in response to the verbal request of the Securities and Exchange Commission (the “Commission”) staff on March 23, 2010, with respect to the Company’s Form 10-K for the year ended September 30, 2009 (the “Form 10-K”) and the Company’s Forms 10-Q for fiscal quarter ended December 31, 2009.Specifically, the staff requested information regarding the Company’s private label collateralized mortgage obligations (“CMOs”).The following information is provided in response to such request.All information is as of December 31, 2009. Security Cusip# SecurityDescription Net Unrealized Loss Security Tranche Remaining Subordination Investment Grade Moody'sS&P 07387QAM2 BEAR STEARNS ALT-A TR 2006-8 2A1 Super Senior 6.25% Caa3 CCC 126694QJ0 COUNTRYWIDE HOME LNS 2005-HYB8 4A1 Super Senior 17.83% B2 B+ 12669FBN2 COUNTRYWIDE HOME LNS 2003-56 4A1 Super Senior 17.03% AAA AAA 36297TAG7 GSR MTG LN TR 2006-AR2 4A1 Super Senior 9.34% n/a B- Total CMO Unrealized Losses Please direct any further comments or questions to the undersigned at (410) 248-1164. Very truly yours, /s/ Anthony R. Cole Anthony R. Cole Chief Financial Officer cc:Mr. Amit Pande Ms. Babette Cooper Securities and Exchange Commission Gary R. Bronstein, Esq. Joel E. Rappoport, Esq. Kilpatrick Stockton LLP Mr. Conor Quinn Ms. Gina Anderson Stegman & Company Professional Association
